Sherwood, J.
I. The defendant was indicted for embezzlement, alleged to have been committed in the city of St. Louis. On the trial he was convicted and now appeals here. The evidence shows very clearly and conclusively that the offence was not committed in the city of St. Louis. This case, therefore, falls within the principle announced in Ex parte Slater, 72 Mo. 102, *570and in that of State v. McGraw, 87 Mo. 161; that principle being that, under the present constitution of this state, it does not lie in the power of the legislature to authorize the prosecution of a crime in a county other than that in which it is committed. In the case last cited, it was ruled that so much of section 1691, as authorized the crime of burglary to be punished in any other county than the one in which the offence was committed,, was constitutionally invalid. For like reasons, it may now be ruled that section 1698, which authorizes an indictment to be found in either of two or more counties, where it is a matter of doubt, etc., in which one it was committed, and gives the court of the county where the indictment is found jurisdiction of the offence, is likewise obnoxious to constitutional objections. The case of larceny and .of the place of its perpetration, rests upon considerations peculiar to that crime, since every county into which the goods may be taken constitutes the locus of a distinct asportation, forming thereby a new theft. Such features as these, however, are obviously not possessed by the crime under discussion.
II. And the reception of money by defendant from his employers, after committing the crime of embezzlement elsewhere in the state, and his false assertions in respect to the state of his accounts with his employers, could not change the venue of the offence previously committed. The doctrine of relation does not apply in criminal cases. The act of the defendant in obtaining the money in St. Louis from his employers, might certainly fall within the purview of the act in reference to false pretenses, but certainly could not amount to the crime of which he has been convicted.
This being the case, we hold that the criminal court had no jurisdiction of the offence charged; that its proceedings herein were coram non judice, and its judgment is hereby reversed and the defendant discharged.
All concur.